Case 2:20-cv-01313-MWF-JC Document 32 Filed 09/08/21 Page 1 of 1 Page ID #:154



    1
    2
    3                                 UNITED STATES DISTRICT COURT
    4                  CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
    5
    6   REX SCHELLENBERG,                   )                  CASE NO.: CV 20-1313 MWF (JCx)
                                            )
    7                     Plaintiff,        )                  ORDER GRANTING EXTENSION TO
                                            )                  FILE FURTHER STATUS REPORT
    8         v.                            )
                                            )
    9   CITY OF LOS ANGELES, et al.,        )
                                            )
   10                     Defendants.       )
        ___________________________________ )
   11
   12            Upon consideration of the parties’ Status Report (Docket No. 30), and for good cause
   13   shown,
   14            IT IS ORDERED that the parties’ request that the Court continue this matter for a further
   15   status report due is GRANTED. The parties shall file a further status report re completion of the
   16   settlement no later than October 15, 2021. If the settlement is completed before that date,
   17   Plaintiff shall file notification with the Court within five (5) days of such event.
   18
   19   Dated: September 8, 2021
                                               MICHAEL W. FITZGERALD
   20                                          UNITED STATES DISTRICT JUDGE
   21
   22
   23
   24
   25
   26
   27
   28
                                                          1
